ADAMS, J.
Several exceptions to the rulings of the trial court are pressed upon our attention by the plaintiff, who appeared in person upon the argument of this appeal, and it is claimed that they present error which requires a reversal of the judgment and order appealed from. But, after careful examination of the same, we find ourselves unable to acquiesce in this contention. To our view, the most serious question which the case presents is that raised by exceptions to certain inquiries put to the plaintiff, upon his cross-examination, relative to similar actions brought by him against other newspapers for the publication of this identical article. It appears that before the present action was commenced the plaintiff demanded of the defendants that they retract the alleged libel, and compensate him for the injury which he claimed to have sustained in consequence of its publication. This demand was in the form of a letter, which was followed by several other letters written by the plaintiff and sent to the defendants, in one of which, under date of July 7, 1894, were inclosed some clippings from other newspapers, and in regard to which the plaintiff wrote as follows, viz.:
“I am prepared to demonstrate to you, as I already have done to the counsel of the papers which I inclose, that the charges made were absolutely baseless, and that, in addition to the ordinary injuries always arising from such false and infamous charges, my business interests received a direct injury from your publication. The financial loss to me from the publication, as a whole, was most serious. However, I do not expect any one paper to bear it all, but only its due proportion. * * *”
This letter was offered by the defendants and received in evidence without objection during the plaintiff’s cross-examination, and it was followed by inquiries to which we have already adverted, and which simply called for a statement as to the number of papers he had brought actions against for publishing this same article. The plaintiff bases his contention that the admission of this class of evidence was error, upon the assumption that it was received by way of mitigation. In this, however, he is clearly mistaken; for the learned trial court was particular to sayQ that it was admitted only by way of cross-examination, and in his charge to the jury neither this nor any other circumstance, save the absence of express malice,- and the source from which the defendants received the article, was *841alluded to as mitigating in its character. The sole question, therefore, as we regard it, is, was the evidence thus objected to properly received in connection with the cross-exariiination of the plaintiff? Subject to certain well-defined limitations, the range and extent of a cross-examination are generally within the discretion of the trial judge, and a court of review ought not to interfere unless it is made to appear that this discretionary power has been abused. Foster v. Tanenbaum, 2 App. Div. 168, 37 N. Y. Supp. 722; People v. Casey, 72 N. Y. 398. That the record in this case does not disclose any such abuse of power is, ive think, perfectly apparent. In one of the letters written by the plaintiff under date of November 30, 1893, and which was introduced in evidence by him, he alludes to the fact that other papers had published the libel, and claimed that it in no wise affected his right of action against the defendants. In the subsequent letter of July 7, 1894, he not only incloses clippings from some of'those papers, but informs the defendants that all he asks of them is that they shall bear their due proportion of the pecuniary compensation he was seeking to obtain through the medium of his various actions. This last-mentioned, letter was one of a series of five written by the plaintiff to the defendants, four of which he had already read in evidence. In these circumstances, we think it was entirely proper for the defendants to complete the series by introducing the one which had been omitted, and, having done that, to cross-examine the plaintiff respecting its contents. In pursuing this course the plaintiff’s attention was' directed to the statement in his letter that this particular article had been published by other papers; and, upon his conceding that such was the fact, he was asked how many papers had published it, to which he replied that he did not know. Up to this point, there certainly can be no doubt as to the propriety of the questions put to the plaintiff; and, had he answered the last one, it would perhaps have been all that the defendants were entitled to. But, inasmuch as he disclaimed any knowledge upon the subject of the inquiry, we are unable to see why it was not perfectly ligi tímate for counsel to pursue it, and, in order to refresh the recollection of the witness, ask him how many papers he had brought actions against. The answer to this question furnished some information as to the number of papers which had published the article, and while it may, as is claimed, have had a tendency to reduce the amount of the plaintiff’s recovery, that circumstance does not make its reception error, provided it was competent for any purpose. As has been well said by an eminent jurist, “A party who seeks to testify in his own behalf must take The risk, if there are vulnerable joints in his harness.” People v. Court of Oyer and Terminer of New York Co., 83 N. Y. 461. One of the principal objects of a cross-examination is to expose these “vulnerable joints,” and it matters not whether they are the result of-defective character, contradictory statements, or declarations against interest; their discovery is one of the risks which a party assumes when he takes the stand as a witness in his own behalf. As has been already intimated, this is the only question which we deem it necessary to discuss; and as it, to our mind, presents no error, our *842conclusion is that the judgment and order appealed from should be affirmed.
Judgment and order affirmed, with costs. All concur, except HARDIN, P. J., and FOLLETT, J., dissenting.
In October, 1892, the defendants were owners, proprietors, and publishers of a daily newspaper known as 'the Illustrated Buffalo Express, which was published in the city of Buffalo, and had a large circulation there, and in other parts of the state. Plaintiff’s complaint alleges that on the 2d of October, 1892, the defendants published in their said newspaper a certain article, “in which the defendants did falsely, wickedly, and maliciously publish, and cause and procure to be published, of and concerning the plaintiff, the false, scandalous, and defamatory words or matter” particularly set out in the complaint. The plaintiff avers that the said article, in so far as it stated or insinuated that the plaintiff “has been or was guilty of any theft or other crime or offense, or of any infamous .or disgraceful act, either alone or in conjunction with any other person, or that he had sold the patent rights of the American Welsbacli Incandescent Light Company or the Auer Incandescent Light Company for $510,000, or for any sum other than the sum reported and accounted for by him to said Welsbach Company, to wit, the sum of $80,000, or that he was a fugitive from justice, or that he had embezzled any proceeds of said sale, or any moneys belonging to his employers or to any one else, or had improperly expended such proceeds or moneys in buying farms for relatives or otherwise, were and are utterly false, malicious, and defamatory; and plaintiff avers that he was never guilty of any of the infamous and disgraceful acts that are stated or insinuated in said article.” The complaint alleges that the printing and publishing of the article has injured his good name and reputation, to his damage in the sum of $25,000. There is no averment in the complaint of special damages. The answer of the defendants admits that they are the owners, proprietors, and publishers of the newspaper stated in the complaint, and that on the 2d day of October, 1892, there was published in one edition only of the said Illustrated Buffalo Express the article set forth in the complaint. By way of mitigation of damages, the answer alleges that the defendants were subscribers to, and patrons of, the United Press, which was an association organized and existing and engaged in the collection and transmission to its patrons, and to newspapers generally throughout the United States, of the general news of the whole world. The answer also avers “that on or about the said 2d day of October, 1892, the said United Press did transmit and deliver to the editors of the defendants’ paper the article or dispatch set forth in said complaint; that said dispatch was furnished and received by said editors in the regular course of business, in common with other telegraphic news; that said editors, believing in and relying upon the truth of the statements contained in said dispatch, and without any malice on their part or on the part of any one connected with said paper, did in good faith publish the same, in common with .very many other newspapers throughout the country; that said article was published in good faith, without any malice on the part of these defendants, or on the part of any of their editors or employés, towards the plaintiff, but in the belief of the truth of the same; that prior to the publication of the said article complained of by the said plaintiff, the same article, or articles containing the substance thereof, had been and were published by many other newspapers throughout the United States, and in the community and parts of the country where said plaintiff was known.” The answer contains no other matter by way of defense, or in mitigation.